Citation Nr: 0026055	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-04 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) decision dated May 11, 
1982, finding that new and material evidence had not been 
submitted to reopen a claim for service connection for "a 
psychiatric disorder currently diagnosed as schizophrenia." 

2.  Whether there was CUE in a Board decision dated January 
14, 1986, finding that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1978.

This case arises from a motion filed directly with the Board, 
under 38 U.S.C.A. § 7111, alleging CUE in Board decisions 
dated May 11, 1982 and January 14, 1986.  


FINDINGS OF FACT

 1.  In an unappealed decision, dated in August 1978, the RO 
denied a claim of entitlement to service connection for 
schizophrenia; in a decision dated in December 1978, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a nervous disorder; the moving party appealed 
that decision to the Board, which, in a decision dated May 
11, 1982, denied service connection for "a psychiatric 
disorder currently diagnosed as schizophrenia." 

2.  There was ample medical evidence on file at the time of 
the Board's May 1982 decision to support the Board's 
determination that new and material evidence had not been 
submitted to reopen a claim for denial of service connection 
for "a psychiatric disorder currently diagnosed as 
schizophrenia"; thus, it was not undebatable error to deny 
service connection at that time. 

3.  An RO decision in January 1985 denied a claim of 
entitlement to service connection for a nervous disorder; the 
moving party appealed that decision to the Board, which, in a 
decision dated January 14, 1986, denied service connection 
for an acquired psychiatric disorder. 

4.  There was ample medical evidence on file at the time of 
the Board's January 1986 decision to support the Board's 
determination that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder; thus, it was not undebatable 
error to deny service connection at that time. 


CONCLUSIONS OF LAW

1.  The Board's decision dated May 11, 1982 was not CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).

2.  The Board's decision dated January 24, 1986 was not CUE.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In April 1978, the moving party filed a claim for service 
connection for schizophrenia.  In a decision, dated in August 
1978, the RO denied the claim.  There was no appeal, and the 
RO's decision became final.  Additional evidence was 
subsequently submitted, and in a decision, dated in December 
1978, the RO determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for a nervous disorder.  The moving party appealed 
that decision to the Board.  In a decision, dated May 11, 
1982, the Board denied service connection for "a psychiatric 
disorder currently diagnosed as schizophrenia."  The Board's 
decision was final.

In December 1984, the moving party filed to reopen her claim, 
and in an RO decision, dated in January 1985, the RO denied a 
claim of entitlement to service connection for a nervous 
disorder.  The moving party appealed that decision to the 
Board, which, in a decision dated January 14, 1986, denied 
service connection for an acquired psychiatric disorder.  The 
Board's decision was final.

In a statement, dated February 22, 1999, the moving party's 
representative submitted argument which was construed as a 
motion for revision of the Board's May 11, 1982 and January 
14, 1986 decisions, based on CUE.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. 

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.


I.  Decision of May 11, 1982
 
As previously stated, in a decision, dated in August 1978, 
the RO denied a claim of entitlement to service connection 
for schizophrenia.  There was no appeal, and the RO's 
decision became final.  The moving party subsequently filed 
to reopen her claim, and in December 1978 the RO denied the 
claim.  The moving party appealed, and in a decision dated 
May 11, 1982, the Board denied the moving party's claim for 
service connection for "a psychiatric disorder currently 
diagnosed as schizophrenia."  The moving party asserts that 
this decision was CUE.

The Board first notes that at the time of the RO's August 
1978 decision, the evidence included pre-service medical 
records of the moving party, received by VA in July 1978, 
from the Lodi Memorial Hospital (LMH).  These records showed 
that in March 1967, the moving party was hospitalized for 
about eight days for psychiatric symptoms of two to three 
month's duration which began about the time of her father's 
death.  The impression was "anxiety state" and that she was 
an emotionally disturbed child.  

The moving party's service medical records included an 
entrance examination report, dated in September 1976, which 
showed that her psychiatric condition was clinically 
evaluated as normal.  An accompanying report of medical 
history showed that she denied ever having "nervous trouble 
of any sort," and "depression or excessive worry."  
Reports from Naval Regional Medical Center (NRMC), dated in 
February 1977, showed that the moving party received 
treatment for psychiatric symptoms, to include complaints of 
insomnia, nervousness and "an inability to cope."  NRMC 
reports showed that she reported a preservice history that 
included two sexual assaults and use of drugs, to include 
LSD, mescaline and marijuana.  She also reported "a long 
history of difficulty with concentrating and anxiety," and 
that she had been on minor tranquilizers.  A report, dated in 
December 1977, showed that she denied hallucinations, 
delusions and ideas of reference.  On examination, there was 
paranoid ideation.  Visual hallucinations were noted.  She 
was treated with medications that included Stelazine, "which 
kept her essentially symptom free with the exception of 
slight anxiety."  The examiner indicated that by the end of 
her stay, she was able to hold down a rehabilitation job, 
that her eating and sleeping patterns had improved, and she 
showed a marked increase in her affect.  The primary 
diagnosis was schizophrenia, simple type, treated, improved, 
DNEPTE (did not exist prior to service).  She was recommended 
for a physical evaluation board.  It was also stated that 
further short-term hospitalization was indicated to establish 
ongoing care and assist in reintegration into the community.  
Impairment was noted to be complete for military service, and 
moderate for civilian employment.  

As for the post-service medical evidence at the time of the 
RO's August 1978 decision, it included VA hospital reports, 
dated in 1978, which showed that the moving party was treated 
for psychiatric symptoms on several occasions, and that she 
received several psychiatric diagnoses, to include 
schizophrenia by history, anxiety neurosis, depression with 
hysterical personality disorder, and anxiety neurosis 
underlying hysterical personality disorder.

The evidence received since the RO's August 1978 decision 
included records from the Soltero Medical and Surgical Group 
(SMSG), dated between 1974 and 1976, which noted that the 
moving party was hyperkinetic, and that her medications 
included Serax and Valium.  A letter from John Mayo, M.D., 
received in February 1980, showed that he stated that he had 
treated the moving party in 1967 (prior to service), and that 
she was not psychotic at that time.  Dr. Mayo indicated that 
his letter was not based on a review of his records, other 
than the LMH records associated with the claims file.  A 
report from Vista Sandia Hospital (VSH), dated in October 
1980, contained a diagnosis of anorexia nervosa.  A letter 
signed by two VA physicians, dated in February 1981, asserted 
that prior to age 19 the moving party had had no contact with 
any psychiatrist and no hospitalizations or outpatient 
treatment, and that she had her first psychotic episode 
during service.  VA hospital reports, dated between October 
1978 and 1981, and VA outpatient treatment reports, dated 
between 1978 and 1981, showed that the moving party was 
treated for psychiatric symptoms on several occasions, and 
that she received a large number of psychiatric diagnoses, to 
include schizophrenia, history of anorexia nervosa, 
depression with adjustment reaction with anxiety, manic 
depressive illness, and several types of personality 
disorders.  This evidence included an August 1981 VA 
outpatient treatment report, written by Cowan Collins, M.D., 
in which he indicated that the moving party did not have a 
mental disorder prior to service.  The evidence also included 
lay statements from three associates of the moving party who 
essentially asserted that she was free from psychiatric 
symptoms prior to service, and that she first displayed 
abnormal behavior after service.

With regard to preservice disabilities, the law in effect at 
the time provided, in pertinent part, that, "[C]hronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing 
preservice origin."  See 38 C.F.R. § 3.303(c) (1981 & 1985).  

Furthermore, with regard to the presumption of soundness, the 
law in effect at the time provided, in pertinent part, that:

[D]eterminations should not be based on 
medical judgment alone as distinguished 
from accepted medical principles, or on 
history along [sic] without regard to 
clinical factors pertinent to the basic 
character, origin and development of such 
injury or disease.  They should be based 
on thorough analysis of the evidentiary 
showing and careful correlation of all 
material facts, with due regard to 
accepted medical principles pertaining to 
the history, manifestations, clinical 
course, and character of the particular 
injury or disease or residuals thereof.
  
See 38 C.F.R. § 3.304(b)(1) (1981 & 1985).  

Finally, with regard to aggravation, under 38 C.F.R. 
§ 3.306(c) provided that: 

(Peacetime service). The specific finding 
requirement that an increase in 
disability is due to the natural 
progression of the condition will be met 
when the available evidence of a nature 
generally acceptable as competent shows 
that the increase in severity of a 
disease or injury or acceleration in 
progress was that normally to be expected 
by reason of the inherent character of 
the condition, aside from any extraneous 
or contributing cause or influence 
peculiar to military service.  
Consideration will be given to the 
circumstances, conditions, and hardships 
of service.

38 C.F.R. § 3.306(c) (1981 & 1985).

In a decision, dated May 11, 1982, the Board denied service 
connection for "a psychiatric disorder currently diagnosed 
as schizophrenia."  The Board's decision first pointed out 
that in August 1978, the RO denied the moving party's claim 
as the evidence showed that she had undergone psychiatric 
treatment during childhood, that she had an acute 
schizophrenic episode during service.  More specifically, the 
Board noted that at the time of the RO's August 1978 
decision, the evidence showed that the moving party had a 
preservice disorder, that the manifestations shown during 
service were a continuation of the basic preservice 
symptomatology, and that there was no increase in the 
underlying pathology of the basic preservice disorder during 
service.  Although the moving party was first diagnosed with 
schizophrenia during service, it was noted that the RO 
determined that this was an acute episode, and that the 
remainder of the symptoms shown in service were similar in 
nature and degree to those manifested prior to service 
(specifically, the Board notes that the service medical 
records showed complaints of insomnia, nervousness and "an 
inability to cope").  It was noted that the RO essentially 
concluded that the moving party's psychiatric symptomatology 
clearly and unmistakably existed prior to service, such that 
the presumption of sound condition was rebutted.  See 
38 U.S.C. §§ 332, 333(b).  Finally, it was noted that the RO 
also determined that there was no evidence of aggravation 
during service.  

The Board then summarized the evidence which had been 
submitted since the RO's August 1978 decision, and concluded 
that this evidence did not present a new factual basis upon 
which to reopen the claim for service connection for a 
psychiatric disability.  

The Board finds that its May 1982 decision, denying service 
connection for "a psychiatric disorder currently diagnosed 
as schizophrenia," was not "undebatable" error.  The issue 
before the Board was whether new and material evidence had 
been submitted to reopen a claim for an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.156 (1981).  In this case, the 
evidence received subsequent to the RO's (final) August 1978 
decision included "new" medical opinions which indicated 
that the veteran did not have a preservice disorder.  
However, the evidence also included preservice medical 
records showing treatment requiring use of Serax and Valium 
between 1974 and 1976.  Under the regulations then in effect, 
and in particular given the evidence of preservice treatment, 
the Board had a reasonable basis to determine that new and 
material evidence had not been presented.  See e.g., Simmons 
v. West, No. 93-354 (U.S. Vet. App. Aug. 30, 2000) ("When 
there is evidence both pro and con on a rating issue it is 
impossible for the appellant to succeed in showing that the 
result would have been manifestly different.").  The Board 
therefore finds that its decision was consistent with and 
supported by the law then applicable for service connection.  
See 38 U.S.C. §§ 311, 313, 331, 332, 333, 337; 38 C.F.R. 
§§ 3.303(c), 3.304(b)(1), 3.306, 3.156 (1981).  Accordingly, 
the Board finds that its May 1982 decision was a reasonable 
exercise of adjudicatory judgment and did not involve CUE.


II.  Decision of January 14, 1986

As previously stated, the Board denied the moving party's 
claim in May 1982.  The Board's decision was final.  In 
December 1984, the moving party filed to reopen her claim.  
In a decision, dated in January 1985, the RO determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a nervous 
disorder.  The moving party appealed that decision to the 
Board.  In a decision, dated January 14, 1986, the Board 
denied service connection for an acquired psychiatric 
disorder.

The Board finds that its January 1986 decision, denying 
service connection for an acquired psychiatric disorder, was 
not "undebatable" error.  The issue before the Board was 
whether new and material evidence had been submitted to 
reopen a claim for an acquired psychiatric disorder.  See 
38 U.S.C. § 4004(b).  In this case, the evidence received 
subsequent to the Board's May 1982 decision included several 
VA records discussing vocational training, VA outpatient 
treatment reports, dated in 1981, a letter from Dr. Mayo, 
dated in December 1984, and additional statements from the 
moving party.  

A review of this evidence shows that the 1981 VA outpatient 
treatment reports had previously been associated with the 
claims file, and were therefore duplicative.  The VA records 
discussing vocational training were not relevant to the issue 
of whether new and material evidence had been submitted to 
reopen a claim for an acquired psychiatric disorder.  The 
only relevant evidence was Dr. Mayo's letter, in which he 
stated that he had retired and did not have any records, and 
that he believed that she did not have a mental disease when 
he treated her in 1967.  However, Dr. Mayo indicated that his 
opinion was not based on a review of his records.  In 
addition, his letter was essentially cumulative as the record 
contained a similar statement from him (dated in February 
1980) at the time of the Board's May 1982 decision.  Finally, 
the moving party's statements showed that she essentially 
argued that she did not have a mental disease prior to 
service, and that her current psychiatric disorder was 
incurred during service.  However, these arguments were 
within the scope of previous arguments which were of record 
at the time of the Board's May 1982 decision.

In summary, the evidence for consideration in the Board's 
January 1986 decision was either immaterial, duplicative or 
cumulative.  Given the foregoing, the Board had a reasonable 
basis to determine that new and material evidence had not 
been presented.  The Board therefore finds that its 
conclusion was consistent with and supported by the law then 
applicable for service connection.  Accordingly, the Board 
finds that its January 1986 decision was a reasonable 
exercise of adjudicatory judgment and did not involve CUE.


III.  Conclusion

In reaching this decision, the Board has considered the 
moving party's argument that the Board committed obvious 
error of fact and law in its May 11, 1982 and January 14, 
1986 decisions because, in each case, the Board failed to 
consider 38 C.F.R. § 3.1(m).  The moving party has also cited 
a case from the U.S. Court of Appeals for Veterans Claims 
(Court), Kinnaman v. Principi, 4 Vet. App. 20 (1993), in 
support of this argument.  In this regard, 38 C.F.R. § 3.1(m) 
discusses the definition of "In line of duty," and 
provides, in pertinent part:

In line of duty means an injury or 
disease incurred or aggravated during a 
period of active military, naval, or air 
service unless such injury or disease was 
the result of the veteran's own willful 
misconduct.  A service department finding 
that injury, disease or death occurred in 
line of duty will be binding on the 
Veterans Administration unless it is 
patently inconsistent with the 
requirements of laws administered by the 
Veterans Administration. (emphasis 
added).

38 C.F.R. § 3.1(m) (1981 & 1985).

The Board finds that any failure to discuss 38 C.F.R. 
§ 3.1(m) in either its May 1982 or January 1986 decisions was 
not CUE.  Although the moving party's service department 
records showed that examiners determined that her psychiatric 
disorder did not preexist service ("DNEPTE"), it is clear 
that the moving party's records of treatment prior to 
service, (i.e., her records from LMH and SMSG) were not of 
record at the time of the service department's determination.  
As such, the Board's May 1982 and January 1986 decisions were 
based on an expanded record.  Under the circumstances, the 
Board finds that there was a reasonable basis not to grant 
service connection based on 38 C.F.R. § 3.1(m), as to do so 
would have been patently inconsistent with the requirements 
of laws administered by the Veterans Administration 
(specifically, 38 C.F.R. §§ 3.303(c) and 3.304(b)(1)).  
Finally, to the extent that the moving party has argued that 
the Kinnamam case is controlling legal authority, the Board 
notes that under 38 C.F.R. § 1403(b), review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  At the time of the Board's May 1982 and January 1986 
decisions, the Court was not in existence, and this case had 
therefore not been decided.  The Board therefore finds that 
any failure to discuss 38 C.F.R. § 3.1(m) and Kinnaman in its 
May 1982 and January 1986 decisions was not CUE.  

Based on the foregoing, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's decisions.  See 38 C.F.R. § 20.1403(c).  The Board 
therefore finds that the moving party has not pointed to any 
error of fact or any error in the application of the law with 
respect to an issues addressed in the May 11, 1982 or the 
January 14, 1986 Board decisions, and that these decisions 
were adequately supported by the evidence then of record, and 
were not undebatably erroneous.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400, 20.1403.


ORDER

The motion for revision of the May 11, 1982 Board decision on 
the grounds of CUE is denied.

The motion for revision of the January 14, 1986 Board 
decision on the grounds of CUE is denied.


		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

